COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00960-CR
Style:                             Ronnie Dustin Harrison
                                   v. The State of Texas
Date motion filed*:                February 18, 2014
Type of motion:                    Motion for extension of time to file reporter’s record
Party filing motion:               Court reporter
Document to be filed:              Reporter’s record

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                October 17, 2013
         Number of previous extensions granted:                             Current Due date:
         Date Requested:                                   March 18, 2014

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: March 18, 2014
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Jim Sharp
                                                              for the Court

Panel consists of       ____________________________________________

Date: February 25, 2014




November 7, 2008 Revision